The amendment filed on 2/19/2021, presenting only claim/s drawn to a non-elected invention is non-responsive (MPEP § 821.03). Currently amended independent claim 1 recites the active step of “administrating a composition to a subject in need thereof”, which reads on non-elected invention of Group III (claims 14, 15), reciting the same step of administering to a subject. The limitation of claim 1, directed to production of the composition is not an active step, but directed to the making of the composition, therefore, is a product by process limitation. M.P.E.P. § 2113 states "Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps." Applicant had elected Group I, directed to a method for continuously maintaining growth of a motor neuron progenitor cell in culture (see Applicant's response dated 7/20/2017). The remaining claims are not readable on the elected invention, because Applicant has amended the claims to recite a method of administering a composition to a subject, which reads on non-elected Group III invention (claims 14 and 15). That is, the method of Group III is not distinct from the invention now recited in claims 1, 4-6 and 8. Moreover, none of the pending claims (1, 4-6, 8-15) read on the invention elected, i.e. a method for continuously maintaining growth of a motor neuron progenitor cell in culture. Further to be noted is that no species election of motor neural disease/Neurodegenerative disease/disease having dying motor neuron (applicable for Group III invention - see page 4 or the 6/1/2017 Office Action) was made in the 7/20/2017 response. Election was made without traverse in the reply filed on 7/20/2017. Since applicant has received an action on the merits for the originally presented/ elected invention, this invention has been constructively elected by original presentation for prosecution on the merits. 

Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a TIME PERIOD of TWO (2) MONTHS from the mailing date of this notice 

/GREGORY S EMCH/Primary Examiner, Art Unit 1699